DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamikage et al. (US 2010/0279133, hereinafter “Kamikage”) in view of Deak et al. (US 2015/0275032, hereinafter “Deak”).
In regard to claim 1, Kamikage discloses a multilayer shrink film that can be formed into a cylindrical shrink label [0086]. The label is polyester based [0081]. The label has a polyester-based film that is heat-shrinkable [0023]. The end portions of the film are bonded to each other with a solvent composition [0095]. The solvent composition is a solvent composition containing 1,3-dioxolane or tetrahydrofuran [0095]. The end portion bonded has a peel strength of 2 N/15-
Kamikage is silent with regard to the solvent composition comprising a polyester. 
Deak discloses a low temperature heat seal coating solution which contains an amorphous or semi-crystalline polyester or copolyester resin, tackifier, anti-blocking agent, and solvent [abstract]. The heat seal coating can be sealed to itself or another substrate to manufacture food packaging bags or pharmaceutical blister packaging [abstract]. The preferred polyesters can co-polyesters are manufactured from (1) terephthalic acid, (2) dimethyl terephthalate, (3) isophthalaic acid, (4) sebacic acid, (5) azelaic acid, (6) ethylene glycol, (7), 1,4, butane diol, (8) caprolactone, and (9) CAPA [0043]. The applicant claims that the proportion of ethylene terephthalate units is 60% or less by mole in 100% by mole of structural units of polyester in the solvent composition. Deak discloses that the preferred polyesters do not have to contain ethylene terephthalate as shown in the above discussion. Thus, meeting the terms of the limitation. The solvent of the heat seal coating includes 1,3-dioxolane and tetrahydrofuran [0034]. 
Kamikage and Deak both disclose the use of a binding resin on a plastic substrate that comprises 1,3-dioxolane. Thus, it would have been obvious to one of ordinary skill in the art to utilize the solvent-based adhesive of Deak as the solvent based adhesive applied to the shrink labels of Kamikage motivated by the expectation of forming a bond with strong bond strength over a wide range of processing temperatures including relatively low sealing temperatures and different film substrates [Deak 0011].  
In regard to claim 2, modified Kamikage discloses that the composition comprises 24% by mass of polyester resin [Deak 0048].
In regard to claim 3, Kamikage discloses that the polyester film layer (A) has a thickness of 5 to 10 µm [0075].

In regard to claim 8, Kamikage discloses that the polyester film layer (A) has a thickness of 5 to 10 µm [0075].
In regard to claim 9, Kamikage discloses that the label comprises a laminated film having a heat-shrinkable polyester-based film as at least a surface layer of the laminated film [0018 and 0021].
In regard to claim 10, Kamikage discloses that the label comprises a laminated film having a heat-shrinkable polyester-based film as at least a surface layer of the laminated film [0018 and 0021].
In regard to claim 11, Kamikage discloses that the polyester film layer (A) has a thickness of 5 to 10 µm [0075].
In regard to claim 12, Kamikage discloses that the label comprises a laminated film having a heat-shrinkable polyester-based film as at least a surface layer of the laminated film [0018 and 0021].

Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive. 
The applicant argues that the combination of Kamikage et al. and Tawara et al. do not provide the present invention.
In response, the examiner has removed the secondary reference, Tawara et al., and replaced the secondary reference with, Deak et al., US 2015/0275032. Deak et al. discloses that the preferred polyesters can co-polyesters are manufactured from (1) terephthalic acid, (2) dimethyl terephthalate, (3) isophthalaic acid, (4) sebacic acid, (5) azelaic acid, (6) ethylene glycol, (7), 1,4, butane diol, (8) caprolactone, and (9) CAPA [0043]. The applicant claims that the proportion of ethylene terephthalate units is 60% or less by mole in 100% by mole of structural units of polyester in the solvent composition. Deak discloses that the preferred polyesters do not have to contain ethylene terephthalate. Thus, meeting the newly amended claim limitations. 

The applicant argues the present invention provides an unexpected effect that further evidences nonobviousness of the present invention.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., high peel strength and no solvent permeation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782